DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 7 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert (US Publication 2018/0039797).
Regarding claims 1, 12 and 17, Lambert teaches an system and a method comprising: (i.e. fig. 1 shows an information handling system (IMS) comprising processor, memory and ports for implementing programmed instructions)
 if a first assertion for an information handling system to enter a non-interactive mode is detected, (i.e. fig. 1 shows a management controller (112) of the IMS may modify and apply a port security policy in real time, which a I/O controller may detect (110) via a port security management engine; see paragraph 34; see also fig. 2; element 202) then enabling the information handling system to enter the non interactive  mode, by a service processor, including configuring the information handling system to limit user interaction to a first input/output component of the information handling system based on a first policy associated with the first assertion, (i.e. fig. 2 shows the port security management engine may apply the detected security policy to the I/O controller, the policy may disable one of more of external I/O ports of the system (204); see paragraphs 8, 9, 38) wherein the first policy includes modifying a first configuration setting associated with a first feature of the first input/output component, and wherein the configuring the information handling system to limit user interaction to the first input/output component includes restricting input/output traffic to the first input/output component by filtering input/output activities to the information handling system; (i.e. the security policy implemented by the prior art settings of I/O components to be modified in real time rather than relying on changing settings in the BIOS which needs a system reboot to be applied, further limiting I/O port interaction in includes screening and selectively applying the policies including user interactions with a keyboard; see paragraph 34, 40 - 42) and saving, at the service processor, the modified first configuration setting associated with the first input/output component. (i.e. fig. 1 shows the HIS may comprise memory for saving policies)
Regarding claims 2 Lambert teaches the method of claim 1, wherein the first assertion is initiated by a user. (i.e. the initiation of the security policy may be triggered by an individual; see paragraphs 33, 34)
Regarding claims 3 Lambert teaches the method of claim 1, wherein the first assertion is initiated by a timer or by an operating system instruction. (i.e. the initiation of the security policy may be triggered by the host system; see paragraphs 33, 34)
Regarding claims 7, 13 Lambert teaches the method of claim 1, further comprising subsequent to the information handling system entering the non-interactive mode, monitoring the information handling system to detect a third assertion to exit the non-interactive mode. (i.e. a I/O may be dynamically enabled / disabled according to security policy; see paragraph 8, 9, 34)
Regarding claims 8, 16 Lambert teaches the method of claim 1, further comprising subsequent to a reboot of the information handling system, configuring the first input/output component based on the saved first configuration setting. (i.e. figure shows the IHS comprising processor and memory for saving and executing security policies and it is inherent to devices capable of executing programmed instructions to save configuration settings to be applied again after system power loss or reboot; see paragraph 21)
Regarding claims 9, 20 Lambert teaches the method of claim 1, wherein the modifying the first configuration setting includes restricting power transition states of the first input/output component of the information handling system. (i.e. system configuration or policy application supports the ability for I/O to enter or exit power saving states)
Regarding claims 10 Lambert teaches the method of claim 1, wherein the modifying the first configuration setting includes removing power to the first input/output component. (i.e. the security policy application supports the disabling of any external I/O ports, disabling ports may correspond to removing power by disactivating)
Regarding claims 11 Lambert teaches the the method of claim 1, wherein the modifying the first configuration setting includes restricting a class of peripherals from connecting to a universal serial bus port. (i.e. the security policy includes types of devices from accessing I/O port such as keyboard, video mouse; see paragraph 34)
Regarding claims 18 Lambert teaches the non-transitory computer-readable medium of claim 17, wherein the modifying the configuration setting includes disabling a port associated with the component for a particular period. (i.e. the security policy supports the enabling/disabling of I/O ports of the system the policy may be configured according to administrator, a policy applied to a device would have the ability to adjust time periods)
Regarding claims 19 Lambert teaches the non-transitory computer-readable medium of claim 17, wherein the configuration setting is associated with a feature of the component. (i.e. the security policy may be applied to application of the I/O component; see paragraph 34 )
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 and 6 objected to as being dependent upon a rejected base claim that would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
October 13, 2022Primary Examiner, Art Unit 2471